LORD, J.,
Plaintiff filed suit against the Commonwealth for injuries caused when she drove her motor vehicle into potholes on the George C. Platt Bridge. Defendant filed preliminary objections to plaintiff’s complaint against the Commonwealth of Pennsylvania alleging that: 1. Under the statutes relating to the liability of the Commonwealth of Pennsylvania, in order to recover for damages resulting from potholes or other dangerous conditions, plaintiff must allege “actual written notice of the dangerous condition.” The statute, 42 Pa.C.S.A. §8522(b)(5) does so provide and the prehminary objections are sustained. Plaintiff argues that defendant has not properly *763analyzed this case because the negligence of defendant is alleged to be the failure to warn of the potholes. The court is of the opinion that it is not defendant who has failed to properly analyze the case but plaintiff. To conclude that the statute can be avoided by alleging that the failure to warn of the potholes and not the potholes themselves that caused the accident is pure sophistry and rejected.
2. Punitive damages are not recoverable against the Commonwealth. The court agrees with this contention. The statute simply does not provide for these damages even if they conceivably would, in some situations, be recoverable for allowing potholes to exist.
ORDER
And now, January 11, 1982, defendant’s prehminary objections are sustained with leave to plaintiff to file an amended complaint within 20 days in accordance with the opinion herewith filed.